COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Ex parte Ammar Mohammed Alali

Appellate case number:       01-15-00796-CR

Trial court case number:     29624

Trial court:                 County Court of Chambers County

        On September 16, 2015, the Clerk of this Court sent notice to the parties
explaining that if this Court desires briefs, it will set the deadline, but that this appeal may
be set for submission with or without briefs because this is an appeal from the denial of a
habeas corpus application governed by Rule 31. See TEX. R. APP. P. 31.1. On October
20, 2015, the Clerk of this Court sent notice to the parties that this appeal was set for
submission on the record only for November 10, 2015, which meant that no briefing
deadline was set or requested by the Court. See id. 38.6(a) (“Except in a habeas corpus or
bail appeal, which is governed by Rule 31, an appellant must file a brief within 30 days . .
.”). Nevertheless, on November 9, 2015, appellant’s counsel filed a “Motion for Leave to
File and to Extend Time for Submission” seeking leave to file his “Brief of Appellant,”
which he also filed on that date.
      Accordingly, the Court denies appellant’s “Motion for Leave to File and to Extend
Time for Submission” and strikes his “Brief of Appellant” because no briefing deadline
was set in this Rule 31 case. See TEX. R. APP. P. 31.1, 38.6(a), 38.9(a). Because the
Court’s Memorandum Opinion and Judgment was issued today on November 10, 2015,
the Court will entertain a timely-filed motion for rehearing and brief from appellant
addressing the Court’s Memorandum Opinion and Judgment. See id. 49.1.
       It is so ORDERED.

Judge’s signature:/s/ Laura Carter Higley
                   
Date: November 10, 2015